Citation Nr: 1100840	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of heat 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 to May 1994.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2009, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The Board obtained an independent medical expert (IME) opinion 
regarding the issue on appeal in September 2010.  The appellant 
and his representative were provided with a copy of the opinion 
and allowed the appropriate amount of time for response.  
38 C.F.R. § 20.903 (2010).  The Veteran responded in November 
2010 that he had no further argument or evidence to submit.  


FINDING OF FACT

The competent evidence of record does not show that the Veteran 
is diagnosed with any current residuals of heat stroke.


CONCLUSION OF LAW

The residuals of heat stroke were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In April 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the etiology of any residuals of heat stroke 
or dehydration that may have been present.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an 
adequate medical examination in June 2009.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the April 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In November 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types of 
evidence that the Veteran should submit in support of his claim.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  The VCAA notice letter also addressed the elements 
of degree of disability and effective date.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's private and VA treatment records to the extent 
possible, associated the Veteran's service treatment records 
(STRs) and hearing transcript with the claims file, and obtained 
an independent medical expert's report.  VA also afforded the 
Veteran with a compensation and pension examination in June 2009.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case was more than adequate, as it was predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The examination included the Veteran's subjective 
complaints about his disability and the objective findings needed 
to rate the disability. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  
 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran claims that he suffered several heat strokes while 
serving on active military duty and still experiences residuals 
of those heat strokes.  At his video conference hearing, the 
Veteran testified that he has been unable to withstand hot 
temperatures and suffered a heat stroke as recently as two years 
before the hearing.  The first element required to establish 
entitlement to service connection is the existence of a current 
disability.  However, the evidence of record demonstrates that 
the Veteran does not have a current disability, and, therefore, 
his claim must be denied.

The record does contain at least two VA treatment records 
supporting the Veteran's claim.  In May 1997, the Veteran's 
primary care physician wrote that the Veteran had a severe 
tendency to dehydration and heat exhaustion.  Then, in August 
2008, a physician assistant wrote in the assessment portion of an 
outpatient treatment report at the Muskogee VA Medical Center 
that the Veteran had heat intolerance.  The physician assistant 
also stated that if the Veteran had a documented heat stroke in 
the past, his intolerance can certainly be a consequence and he 
should take precautionary measures during the summer.  A primary 
care physician acknowledged receipt of the physician assistant's 
report.  

Because of these treatment records, the Board remanded the 
Veteran's claim for a compensation and pension examination, which 
the Veteran underwent in June 2009.  The examiner listed a 
history of recurrent heat stroke and dehydration upon a normal 
examination without any evidence of dehydration and with no 
residuals in the diagnosis or etiology of the problem section of 
the examination report.  The examiner opined that it was not 
likely that the Veteran's history of recurrent dehydration or 
heat stroke was etiologically related to military service because 
there was no evidence or documentation that he was treated for 
any dehydration or heat stroke while in service.  Moreover, the 
examiner noted that heat stroke is an acute and temporary 
condition rather than a permanent one and that there is no 
scientific evidence that one heat stroke will lead to recurrent 
heat stroke.  That is, heat stroke is a temporary condition 
caused by exposure to extremely hot temperatures and insufficient 
hydration that will resolve with timely and proper hydration. 

The Board then obtained an independent medical expert's opinion 
in September 2010.  The independent medical expert, a medical 
doctor specializing in internal medicine, opined that the Veteran 
was most likely not experiencing any current residuals from his 
dehydration and/or heat stroke while in service.  Agreeing with 
the compensation and pension examiner, the doctor wrote that the 
medical literature defines heat stroke as acute and temporary 
with little controversy regarding that definition.  However, the 
examiner stated that he believed heat stroke could make a person 
less tolerant of heat in the future.  He explained that, although 
the physical aspects of heat stroke are temporary and reversible, 
the psychological aspects of the illness may be longer lasting, 
especially if repeated and severe "insults" have occurred.  
Furthermore, the independent medical expert asserted that 
temperature regulatory mechanisms may be affected by physical, 
mental, and emotional stressors in the Veteran.  Finally, the 
doctor concluded that, although the long term physical and 
psychological effects of multiple heat strokes and episodes of 
heat exhaustion have not been prospectively documented in the 
medical literature, exposure to heat may lead to additional 
morbidity in the future for the Veteran simply based on his prior 
medical record.  

The Board affords the most probative value to the compensation 
and pension examiner's report and the independent medical 
expert's report as those two professionals are medical doctors 
with specific training in fields of medicine related to heat 
stroke.  They both found that the medical literature defines heat 
stroke as acute and temporary and that the Veteran does not 
currently have any residuals of heat stroke.  Importantly, the 
Board notes that the independent medical expert discussed his 
belief that the Veteran may develop a psychological disorder as a 
result of multiple heat strokes.  However, at this point, the 
evidence of record does not demonstrate that the Veteran has been 
diagnosed with a psychological disorder related to heat stroke.  
For example, although the Veteran discussed feeling depressed in 
1995, he did not mention anything related to heat stroke to his 
treating clinician.  Most recently, in August 2008, the Veteran 
provided a history of depression but expressed his desire to not 
seek further psychiatric counseling unless he was assured that VA 
would not "uncover problems from the past."  Again, heat stroke 
was not mentioned in the discussion regarding his depression.  

In this case, while the Veteran complains of residuals of heat 
stroke, the competent medical evidence of record indicates that 
he is not currently diagnosed with any current heat stroke 
residuals.  Accordingly, service connection for the residuals of 
heat stroke is denied.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).     


ORDER

Entitlement to service connection for the residuals of heat 
stroke is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


